             Case 3:17-cv-02177-WHA Document 176 Filed 07/29/20 Page 1 of 3




 1   James A. Murphy (SBN 062223)
     JMurphy@mpbf.com
 2   MURPHY, PEARSON, BRADLEY & FEENEY
     580 California Street, Suite 1100
 3   San Francisco, CA 94104-1032
     T: (415) 788-1900 / F: (415) 393-8087
 4
     William P. Ramey, III
 5   Texas Bar No. 24027643
     wramey@rameyfirm.com
 6   RAMEY & SCHWALLER, LLP
     5020 Montrose Blvd., Suite 750
 7   Houston, TX 77006
     T: (713) 426-3923 / F: (832) 900-4941
 8
     Richard N. Laminack
 9   Texas Bar No. 11850350
     rickl@lpm-triallaw.com
10   LAMINACK, PIRTLE & MARTINES, L.L.P.
     5020 Montrose Blvd., 9th Floor
11   Houston, TX 77006-6533
     T: (713) 292-2750 / F: (713)292-2755
12
     Attorneys for “Counsel”
13

14

15                                UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
17

18     GLOBAL EQUITY MANAGEMENT
       (SA) PTY. LTD.,
19                                                     Case No. 3:17-cv-02177-WHA
                    Plaintiff,                         Case No. 3:17-cv-02178-WHA
20     v.                                              Case No. 3:17-cv-02435-WHA
21     ALIBABA GROUP HOLDING, LTD., ET
       AL.,                                            JOINT DECLARATION OF MARK A.
22                                                     CANTOR, WILLIAM P. RAMEY, III
                    Defendants.                        AND RICHARD N. LAMINACK
23                                                     RESPONDING TO ORDER RE
                                                       PLAINTIFFS’ FAILURE TO RESPOND
24                                                     TO DEFENDANTS’ MOTION FOR FEES
25                                                     Judge: Hon. William H. Alsup
26                                                     Telephonic Hearing Date: August 6, 2020
                                                       Time:                    8:00 a.m.
27

28

     DECLARATION OF MARK A. CANTOR
     Case Nos. 3:17-cv-02177-WHA; 3:17-cv-02178-WHA; 3:17-cv-02435-WHA
               Case 3:17-cv-02177-WHA Document 176 Filed 07/29/20 Page 2 of 3




 1            1.    My name is Mark A. Cantor. I am a shareholder with the firm of Brooks Kushman

 2   P.C. I am over the age of 21. I have personal knowledge of the facts contained herein, which are

 3   true and correct. I could competently testify to the facts and circumstances set forth herein. I

 4   submit this Declaration in response to the Court’s Order re Plaintiffs’ Failure to Respond to

 5   Defendants’ Motion for Fees (DN 175).1

 6            2.    My name is William P. Ramey, III. I am over the age of 21. I have personal

 7   knowledge of the facts contained herein, which are true and correct. If called as a witness, I could

 8   competently testify to the facts and circumstances set forth herein. I submit this Declaration in
 9   response to the Court’s Order re Plaintiffs’ Failure to Respond to Defendants’ Motion for Fees

10   (DN 175).

11            3.    My name is Richard Laminack. I am over the age of 21. I have personal knowledge
12   of the facts contained herein, which are true and correct. If called as a witness, I could competently

13   testify to facts and circumstances set forth herein. I submit this Declaration in response to the

14   Court’s Order re Plaintiff’s Failure to Respond to Defendants’ Motion for Fees (DN 175).

15            4.    On the afternoon of Tuesday, July 28, 2020, Mr. Cantor received the Court’s Order

16   re Plaintiff’s Failure to Respond to Defendants’ Motion for Fees.

17            5.    After receipt of the Order, Mr. Cantor immediately sent the Order to Schumann

18   Rafizadeh, Managing Director of GEMSA, by email.
19            6.    On Wednesday, July 29, 2020. Mr. Cantor received a return email from Mr.

20   Rafizadeh acknowledging receipt of the Order.

21            7.    On July 29, 2020, Mr. Cantor called Mr. Ramey and Mr. Laminack to inform them

22   that Mr. Rafizadeh had been sent the Order, and had acknowledged receipt thereof.

23            8.    On the same day, Mr. Cantor sent a copy of this Joint Declaration to Mr. Ramey

24   and Mr. Laminack for their review and approval.

25            9.    Mr. Ramey and Mr. Laminack have reviewed and approved this Declaration.

26
27   1
         Civil Action No. 3:17-cv-02177-WHA
28                                                      1
     DECLARATION OF MARK A. CANTOR
     Case Nos. 3:17-cv-02177-WHA; 3:17-cv-02178-WHA; 3:17-cv-02435-WHA
             Case 3:17-cv-02177-WHA Document 176 Filed 07/29/20 Page 3 of 3




 1          We declare under penalty of perjury that the foregoing is true and correct.

 2

 3   Dated: July 29, 2020
                                                  _________________________________________
 4                                                Mark A. Cantor
 5

 6

 7   Dated: July 29, 2020                         _________________________________________
                                                  William P. Ramey, III
 8
 9

10
     Dated: July 29, 2020                         _________________________________________
11                                                Richard N. Laminack
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                   2
     DECLARATION OF MARK A. CANTOR
     Case Nos. 3:17-cv-02177-WHA; 3:17-cv-02178-WHA; 3:17-cv-02435-WHA
